Citation Nr: 1133402	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-11 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for bilateral hearing loss.  

The Veteran testified at a personal hearing before the undersigned at the RO in April 2011.  He submitted additional evidence at the hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

The medical evidence is in equipoise on the question of whether the Veteran's currently demonstrated bilateral hearing loss disability is causally related to his military noise exposure.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefit sought, the Board finds that any error with regard to the VCAA duties to notify and/or assist are harmless.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).
Certain chronic disabilities, such as sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2010).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board has converted the ASA units to ISO units as necessary in the clinical findings listed below.  

The evidence reflects that the Veteran served on active duty for two years.  His military occupational specialty was truck vehicle mechanic.  His assertions of noise exposure are credible and consistent with the circumstances of his service.  Upon entrance examination in December 1963, he gave a history of ear problems; however, a specific issue was not noted.  An audiogram revealed puretone thresholds of 35, 10, 10, 5, -5, and 5 decibels in the right ear and 35, 20, 10, 5, 10 and 10 decibels in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.  No hearing loss disability was noted.  An audiogram revealed puretone thresholds of 20, 15, 15, 10, 10, and 20 decibels in the right ear and 20, 20, 15, 15, 15 and 15 decibels in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.   

Upon VA examination in March 2008, audiometric studies revealed puretone thresholds of 55, 45, 45, 40 and 30 decibels in the right ear and 50, 50, 35, 30 and 20 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz respectively.  Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner concluded that it was less likely as not that the Veteran's current hearing loss was related to his military noise exposure because no hearing loss was noted at the time of his separation examination.  

In a May 2009 evaluation, a private audiologist concluded that the Veteran's current bilateral hearing loss was likely due to exposure to hazardous noises in the military.  He noted that the Veteran did not use ear protection in service, but that he used ear protection in his post-service factory work.  

In a March 2011 record, another private audiologist concluded that it was likely that the Veteran's hearing loss resulted from exposure to hazardous noise while in the service without the benefit of adequate hearing protection, especially in the absence of any other significant otologic history.  

In an April 2011 record, a private physician concluded that it was as likely as not that the Veteran's current hearing loss was related to the significant noise exposure he experienced in the military.  

Although it appears that the Veteran may have had some minimal hearing loss upon entrance examination, a defect was not reported and he did not have bilateral hearing loss by VA standards.  The Board finds that the evidence of record is in relative equipoise in showing that the Veteran currently has bilateral hearing loss disability that as likely as not is due to the noise exposure he experienced during his military service.  Consequently, by extending the benefit of the doubt to the Veteran, the Board concludes the Veteran's current hearing loss disability is related to his military service.  Hence, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5017; 38 C.F.R. §§ 3.102, 3.303(d), 3.385; Hensley, supra.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


